UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 99-4721
CELSO RAMIREZ-ANZUA,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                           (CR-98-225)

                  Submitted: November 30, 2000

                      Decided: February 6, 2001

        Before WILLIAMS and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

Charles L. Morgan, Jr., Charlotte, North Carolina, for Appellant. Rob-
ert Jack Higdon, Jr., OFFICE OF THE UNITED STATES ATTOR-
NEY, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                  UNITED STATES v. RAMIREZ-ANZUA
                               OPINION

PER CURIAM:

   Celso Ramirez-Anzua seeks to appeal his conviction for conspiracy
to possess with intent to distribute marijuana, in violation of 21
U.S.C.A. § 846 (West 1999). Ramirez-Anzua’s counsel has filed a
brief pursuant to Anders v. California, 386 U.S. 738 (1967), asserting
there are no meritorious issues for appeal. Advised of his right to file
a pro se supplemental brief, Ramirez-Anzua has not done so.

   Ramirez-Anzua signed a written plea agreement in which he
agreed to waive his right to appeal his conviction or sentence, except
for claims of ineffective assistance of counsel or prosecutorial mis-
conduct. A waiver of appeal provision in a valid plea agreement is
enforceable if it results from a knowing and intelligent decision to
forgo an appeal. United States v. Attar, 38 F.3d 727, 731 (4th Cir.
1994); United States v. Wiggins, 905 F.2d 51, 53 (4th Cir. 1990). A
waiver is ineffective if the district court fails to question the defendant
about it, United States v. Wessells, 936 F.2d 165, 167-68 (4th Cir.
1991), unless other evidence in the record shows that the waiver was
informed and voluntary, United States v. Davis, 954 F.2d 182, 186
(4th Cir. 1992). We review de novo the validity of a waiver. United
States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992).

   Here, Ramirez-Anzua signed the plea agreement containing the
waiver provision. The Government summarized the plea agreement at
the Fed. R. Crim. P. 11 hearing. An interpreter was present at the
hearing to translate the proceeding into Spanish, Ramirez-Anzua’s
native language. In response to the magistrate judge’s inquiry,
Ramirez-Anzua agreed that the right to appeal the conviction and sen-
tence was expressly waived in the plea agreement. He said that he
was happy with the services of his counsel and that he had heard and
understood the Rule 11 proceeding. On this record, we conclude that
Ramirez-Anzua’s waiver was knowingly and intelligently made. As
the only claims counsel asserts in his brief involve sentencing, they
are barred by Ramirez-Anzua’s valid waiver of his appeal rights and
we dismiss the appeal on that basis. United States v. Brown, No. 99-
4599, 2000 WL 1713895, at *3 (4th Cir. Nov. 16, 2000).
                   UNITED STATES v. RAMIREZ-ANZUA                      3
   We have examined the entire record in this case in accordance with
the requirements of Anders, and find no meritorious issues for appeal.
We therefore dismiss the appeal. This Court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this Court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the Court and
argument would not aid the decisional process.

                                                           DISMISSED